PER CURIAM.
The trial judge’s findings of fact in a nonjury trial will not be disturbed where they are supported by competent and substantial evidence even if that evidence is disputed. Antun Invests. Corp. v. Ergas, 549 So.2d 706 (Fla. 3d DCA 1989); Ren-Del Enters., Inc. v. Florida Keys First State Bank, 539 So.2d 541 (Fla. 3d DCA 1989); Laufer v. Norma Fashions, Inc., 418 So.2d 437 (Fla. 3d DCA 1982). Competent and substantial evidence was presented that the appellant breached the roof repair contract and, for that reason, was not entitled to a judgment of foreclosure on its mechanic’s lien.
Affirmed.